Citation Nr: 1546976	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to service-connected head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 through May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran has perfected a timely appeal of that decision.

In May 2011, the Board identified the matter as being comprised of two separate issues characterized as:  service connection for a cognitive disorder, NOS (claimed as memory loss) due to head injury, and, as service connection for a psychiatric disability, to include depression, unspecified, and anxiety (claimed as psychological condition) due to head injury.  The Board granted service connection for a cognitive disorder, NOS, but remanded the issue of entitlement to service connection for a psychiatric disability for further development.

In January 2013, the Board denied the Veteran's claim for service connection for a psychiatric disability.  As basis for the denial, the Board concluded that the evidence of record did not show that the Veteran had a separate psychiatric disorder in addition to his service-connected cognitive disorder, NOS.

The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Joint Motion for Remand, counsel for the Veteran and for the VA Secretary (the parties) argued that, despite evidence showing psychiatric diagnoses of depression in June 2005, anxiety disorder in September 2005, and dysthymia in March 2007, the Board failed to consider adequately whether the Veteran had a verifiable psychiatric condition at the time that his claim for benefits was filed in August 2005.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability element for service connection is met when a claimant has a disability at the time that a claim for VA disability compensation is filed, or, during the pendency of that claim, even where the disability in question resolves prior to the Secretary's adjudication).  Also, the parties argued that the Board's determination that "diagnoses of depression, anxiety, and dysthymic disorder are isolated and not sustained by the other treatment records" and hence, "they do not provide persuasive evidence of a chronic psychiatric disability," was inadequate reasoning given the Veteran's documented complaints of depression and anxiety from 2005 through 2010.  Toward that end, the parties noted that the Board failed to provide adequate explanation as to why the psychiatric diagnoses in June 2005, September 2005, and May 2007 are "isolated."  The Joint Motion for Remand was granted by the Court in a November 2013 order.

In April 2014, the Board remanded the matter again for further development to include:  arranging the Veteran to undergo a VA psychiatric examination and readjudication of the matter by the agency of original jurisdiction.  The directed remand action was performed and the matter was returned to the Board.  Still, in March 2015, the Board determined that still additional development was warranted, to obtain records of private treatment received by the Veteran from Dr. E.J.S.  The Board is satisfied that the ordered development has been performed substantially; nonetheless, is of the opinion that still additional development is necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his claims submissions and statements made during VA treatment and previous VA examinations, the Veteran has reported a longstanding history of anxiety and depression.  Indeed, VA treatment records in the claims file, which pertain to treatment from June 2005 through May 2014, document subjectively reported symptoms of depression and anxiety and reflect ongoing objective diagnoses of anxiety disorder.  Those records show further that the Veteran has remained on a course of anti-depressant medications over that time.

A February 2014 opinion from the Veteran's primary care physician, Dr. E.J.S., expresses that he has treated the Veteran for longstanding anxiety and depression.  Still, he is unclear as to whether he believes that the Veteran has distinct psychiatric diagnoses of anxiety and depression; moreover, although Dr. E.J.S. is certainly qualified to render a medical opinion, it is also unclear that he has specialized training and experience in psychiatry or psychology.  Given the complex interplay between the symptoms attributable to traumatic brain injury and those that may be attributable to a formally diagnosed psychiatric disorder, Dr. E.J.S.'s opinion, though certainly probative, is not in and of itself dispositive as to the question of whether the Veteran has an independent psychiatric disorder for which service connection may be granted.

Subject to the above, the Veteran was afforded a VA mental health examination in June 2014.  The claims file was reviewed by the examiner and the examiner did note the psychiatric treatment history noted above.  Also, the examiner noted that a mental status examination did indicate some anxiety, although testing did appear to be consistent with exaggeration of symptoms on the part of the Veteran.  Despite the foregoing history and findings, the examiner declined to diagnose formally a specific mental health disorder.  Apparently concluding that the Veteran does not have a current mental health disorder, the examiner noted as rationale that the September 2005 anxiety disorder diagnoses was based only on one psychotherapy session, and for that reason, apparently disputes the validity of that diagnosis.  Still, the examiner does not comment upon the subsequent diagnoses shown in the VA treatment records through May 2014, nor does the examiner comment upon the opinion expressed by Dr. E.J.S. in his February 2014 opinion.  Additionally, the examiner does not address why the Veteran was being maintained on anti-depressant medications if in fact he did not have diagnosed anxiety or depression.  For those reasons, the rationale expressed by the VA examiner in the June 2014 report is incomplete.

Where the award of service connection depends upon a showing of a current mental health diagnosis that is distinct from the Veteran's service-connected cognitive disorder, the questions of whether the Veteran has a current mental health disorder, and if so, whether the symptoms associated with such a mental health disorder may be differentiated from those attributable to the service-connected cognitive disorder, are crucial to this case.  For this reason, the claims file must be returned to the same VA examiner who performed the June 2014 VA mental health examination.  The examiner must review the claims file in its entirety and provide an addendum opinion.  In the addendum opinion, the examiner must clarify whether she believes that the Veteran has, at any time since receipt of the Veteran's claim in August 2005, had a diagnosable mental health disorder.  If the examiner concludes that the Veteran has not had a mental health disorder, she must provide a detailed explanation as to why she disagrees with the diagnoses shown in the VA treatment records from 2005 through 2014 and in Dr. E.J.S.'s February 2014 opinion.  Also, she must comment upon the significance of the fact that the Veteran has been maintained on anti-depressant medications since 2005, and, explain why that does not conflict with her conclusion that the Veteran has not had a separate mental health disorder.  38 C.F.R. § 3.159(c)(4) (2015).  If the same VA examiner who performed the June 2014 examination is unavailable, then the Veteran should be arranged to undergo a new examination.

Prior to obtaining the addendum and/or examination ordered above, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered any mental health treatment since May 2014.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to service-connected head injury.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion from the June 2014 VA examiner.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided mental health treatment since May 2014.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Forward the claims file to the same VA examiner who performed the June 2014 VA mental health examination.  Request that the examiner review the claims file, to include all evidence added to the claims file since the June 2014 examination, and ask the examiner to provide a typewritten addendum report that expresses opinions as to the following questions:

	(a)  has the Veteran had, at any time since August 	2005, a diagnosable mental health disorder that is 	distinct from his service-connected cognitive 	disorder?  If so, is it at least as likely as not (i.e., at 	least a 50 percent probability) that the mental health 	disorder is related to his active duty service, to include 	in-service head trauma?

	(b)  if not, why do you disagree with the diagnoses 	shown in the VA treatment records since 2005 and in 	Dr. E.J.S.' February 2014 opinion?

	(c)  what significance do you attach to the fact that the 	Veteran has been maintained on anti-depressant 	medications since 2005?  Does that fact change your 	opinion as to whether the Veteran has had a	mental health disorder that is distinct from his service-	connected cognitive disorder?

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinions without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If deemed necessary by the VA examiner, or if the June 2014 VA examiner is not available, then the Veteran should be arranged to undergo a new VA examination of his claimed back disorder.  All tests and studies deemed necessary by the examiner should be performed.

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to service-connected head injury should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2015).




